Citation Nr: 0411850	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an arachnoid cyst.  

2.  Entitlement to service connection for residuals of a head 
injury, to include dementia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from September 1987 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied the 
benefits sought on appeal.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge in 
San Antonio, Texas.  A copy of the hearing transcript is of 
record.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Before the veteran filed his claims, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board notes that the 
duty to assist includes obtaining VA vocational 
rehabilitation records, VA treatment records, and a medical 
opinion or examination when needed for a determination.  At 
the September 2003 hearing the veteran testified that he 
suffered a head injury in an October 1987 bus accident and 
claims that he has dementia and an arachnoid cyst due to that 
in-service bus accident.  He also indicated that he has 
received all treatment for the claimed disorders at the VA 
Medical Centers in Houston and San Antonio and the Corpus 
Christi Outpatient Treatment Clinic.  VA treatment records 
for the following periods are included in the file: from July 
1988 to April 1990, from November to December 1993, from May 
1994 to January 1999, and from November 2000 to October 2002.  
The record also reflects that the veteran participated in a 
VA vocational rehabilitation program and claimed that he was 
injured on two separate occasions in 1993.  On remand, the RO 
should obtain the veteran's vocational rehabilitation folder 
and associate it with the claims file, along with any missing 
VA treatment records from May 1988 to the present.

The Board observes that, in March 1990 the veteran underwent 
a private psychological evaluation and, while incarcerated in 
a federal prison, the veteran had two psychological 
evaluations done in May and June 1999.  Although the veteran 
testified that the only motor vehicle accident (MVA) he had 
been in was the one in October 1987, the record shows that he 
was examined following another in January 1990.  In addition, 
the record is replete with treatment for various post-service 
work-related accidents, including ones in May 1989, June and 
October 1993, and August 1994.  In the latter incident the 
veteran was blown off a roof.  The veteran has been diagnosed 
with an arachnoid cyst and possible dementia.  On remand, the 
veteran should also be afforded a neuro-psychiatric 
examination to clarify whether there any residuals of a 
claimed October 1987 head injury and whether any such 
residuals and/or an arachnoid were incurred in or aggravated 
by service.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO should obtain, and associate 
with the claims file, the veteran's VA 
vocational rehabilitation folder and any 
missing records from Houston and San 
Antonio VA Medical Centers and the Corpus 
Christi Outpatient Treatment Clinic for 
the period from May 1988 to the present.  
If records are unavailable, please have 
the provider so indicate.

2.  After completion of 1 above, the RO 
should schedule the veteran for a neuro-
psychiatric examination to clarify the 
nature, time of onset, and etiology of 
any psychiatric, cystic, or neurologic 
disorder(s) of the head found, to include 
an arachnoid cyst and dementia.  The 
claims file must be made available to, 
and be reviewed by, the examiner(s) in 
connection with the examination, and the 
report should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner(s) should provide explicit 
responses to the following questions:

(a) Does the veteran have any 
psychiatric, cystic or neurologic 
disorder(s) of the head, to include an 
arachnoid cyst and dementia?  

(b) Except for post-traumatic stress 
disorder, for any such disorder(s) 
identified, the examiner(s) should 
determine the etiology and the nature and 
extent of such disorder.  The examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that such disorder: 
(1) began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include a 
claimed head injury sustained in an 
October 1987 bus accident, or (2) was the 
result of a post-service incident, to 
include a January 1990 motor vehicle 
accident or claimed work-related injuries 
in May 1984, June and October 1993, and 
August 1994.  

A complete rationale should be provided 
for any opinion given.  The examiner(s) 
should discuss the effect of the findings 
in the March 1990 private and May and 
June 1999 federal prison psychological 
evaluations, if any, on the etiology 
opinion.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, including 
38 C.F.R. § 3.159 (2003).  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



